751 So. 2d 139 (2000)
Demetrius JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-712.
District Court of Appeal of Florida, Second District.
January 21, 2000.
James Marion Moorman, Public Defender, and Joanna B. Conner, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Patricia E. Davenport, Assistant Attorney General, Tampa, for Appellee.
*140 FULMER, Judge.
Demetrius Jones appeals his sentence for felony battery arguing section 775.082(8), Florida Statutes (1997), the Prisoner Releasee Reoffender Act, is unconstitutional and the sentences imposed for that offense under both the Habitual Offender Statute and section 775.082(8) violate the prohibition against double jeopardy. In Grant v. State, 745 So. 2d 519 (Fla. 2d DCA 1999), this court recently considered and rejected the identical challenges to section 775.082(8). Accordingly, we affirm.
We note, however, that the Fourth District has held that a sentence imposed for the same offense under both the Prisoner Releasee Reoffender Act and the Habitual Offender Statute violates the principle of double jeopardy. See Adams v. State, 750 So. 2d 659 (Fla. 4th DCA 1999); Glave v. State, 745 So. 2d 1065 (Fla. 4th DCA 1999); Melton v. State, 746 So. 2d 1188 (Fla. 4th DCA 1999). Therefore, to the extent that our holding on the double jeopardy issue conflicts with the Fourth District's decision in these cases, we certify conflict.
Affirmed.
BLUE, A.C.J., and SALCINES, J., Concur.